internal_revenue_service number release date index number ------------------ ----------- ------------------------------------------- ------------------ ----------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ----------------- telephone number --------------------- refer reply to cc fip b01 plr-120222-10 date date legend taxpayer ------------------------------------ agencies --------------------------------------------------------- dear --------------- this is in reply to a letter dated date and subsequent correspondence requesting rulings that the exchange certificates described below to be issued by the exchange trust described below will qualify as interests in stripped coupons or stripped bonds within the meaning of sec_1286 of the internal_revenue_code assuming that all exchange certificates issued by an exchange trust are not held by one person and the exchange trust’s exchange mechanism including the ability to exchange fixed rate remic certificates for floating and inverse floating rate exchange certificates will not cause the exchange trust to fail to be classified as a fixed_investment_trust under sec_301_7701-4 the regulations facts taxpayer structures a variety of mortgage-backed_securities offerings pursuant to multi- class mortgage-backed_securities programs maintained by agencies in each case qualified mortgages are conveyed to a_trust remic trust pursuant to the terms of a_trust agreement in exchange for several classes of mortgage-backed pass-through certificates each such certificate other than the residual class is referred to herein as a remic certificate plr-120222-10 in certain agency transactions the owner of a remic certificate has the right to deposit the remic certificate in a supplemental trust each such supplemental trust is an exchange trust in exchange for a proportionate interest in newly issued classes of pass-through certificates issued by the exchange trust the exchange certificates taxpayer intends to contribute all or a portion of a single class of remic certificates to an exchange trust in exchange for exchange certificates the exchange trust only holds remic certificates of the same class as the remic certificates contributed by the taxpayer all distributions made with respect to remic certificates held by the exchange trust are immediately distributed in respect of the exchange certificates there will never be any reinvestment activity although an exchange trust can accept additional deposits of remic certificates over time the subsequent deposits of remic certificates must be the same class of remic certificates as is already held by the exchange trust the exchange certificates will represent collectively a percent beneficial_ownership interest in the exchange trust they will be issued in multiple classes that will be separately assignable thus exchange certificates may provide for principal and interest principal only or interest only moreover the exchange certificates’ interest distributions may be based on fixed rates floating rates or inverse floating rates for interest-only exchange certificates there is no right to receive principal but interest payments are based upon a notional_principal_amount each exchange certificate within a class will be entitled to a pro_rata portion of payments allocated to the class additionally the exchange certificates issued by the exchange trust will have the same maturity taxpayer represents that any exchange trust will not be an obligor of debt instruments with two or more maturities within the meaning of sec_7701 and sec_301_7701_i_-1 exchange certificates can be deposited in the exchange trust in exchange for a proportionate interest in the original remic certificates or for different classes of exchange certificates each exchange including the initial contribution of the remic certificate or portion thereof in exchange for the exchange certificates will be for matching amounts in that the actual principal_amount of exchange certificates or remic certificates deposited in the exchange trust will equal the actual principal_amount of exchange certificates or remic certificates received from the exchange trust the aggregate pass-through rate on exchange certificates or remic certificates deposited in the exchange trust will equal the aggregate pass-through rate on exchange certificates or remic certificates received from the exchange trust and exchange certificates or remic certificates received from the exchange trust will although the exchange trust is not a remic taxpayer represents that the floating and inverse floating rates paid on exchange certificates will be of the type described in sec_1_860g-1 and a which permits remics to issue regular interests at floating and inverse floating rates the formula used to compute interest on floating and inverse floating exchange certificates will not vary over the period that the exchange certificates are outstanding plr-120222-10 retain the same tax_attributes as the exchange certificates or remic certificates deposited in the exchange trust a certificate owner is charged a fee for each exchange generally based on a percentage of the principal_amount of the certificates exchanged taxpayer represents that the exchanges will not cause exchanging certificate holders or non-exchanging certificate holders to be entitled to a differing stream of aggregate payments from differing obligors the exchanges will have no effect on the rights to principal or interest of any exchange certificate holder not participating in the exchange law and analysis ruling_request the exchange certificates will qualify as interests in stripped coupons or stripped bonds within the meaning of sec_1286 of the internal_revenue_code sec_1286 provides rules governing the tax treatment of stripped bonds and stripped coupons sec_1286 treats a stripped_bond or stripped_coupon in the hands of a purchaser as if it were a newly issued debt_instrument issued at a price equal to the purchase_price sec_1286 provides rules governing the person stripping a bond including rules for allocating basis between stripped bonds or coupons that are sold and disposed of sec_1286 of the code defines the term bond to include a bond debenture note or certificate or other evidence_of_indebtedness sec_860b provides that in determining the tax under this chapter of any holder of a regular_interest in a remic such interest if not otherwise a debt_instrument shall be treated as a debt_instrument the remic certificates are evidences of indebtedness and therefore are bonds within the meaning of sec_1286 sec_1286 of the code defines the term coupon to include any right to receive interest on a bond whether or not evidenced by a coupon the exchange certificates that represent rights to receive interest on the remic certificates are rights to receive interest on a bond and therefore are coupons within the meaning of sec_1286 sec_1286 of the code defines the term stripped_bond as a bond issued with interest_coupons where there is a separation in ownership between the bond and any coupon that has not yet become payable sec_1286 defines a stripped_coupon as any coupon relating to a stripped_bond since taxpayer’s request contemplates that fixed rate remic certificates will be contributed into the exchange trust in exchange for exchange certificates including exchange certificates that pay interest at floating and inverse floating rates taxpayer considers the term separation of ownership under sec_1286 to include the stripping of fixed rate remic interest payments into floating rate and inverse floating rate exchange certificates such stripping does not merely separate principal from the interest payments as stated in the plr-120222-10 terms of the underlying loan but rather provides for future allocation of interest payments through an index or formula not found in the terms of the underlying loan taxpayer has represented that the index or formula for determining payments under floating and inverse floating rate exchange certificates will be a specified portion within the meaning of sec_1_860g-1 with startup_day being defined as the date of the exchange thus the referenced index or formula applicable to a floating- rate exchange certificate will not vary while the certificate is outstanding sec_1286 does not specifically address the stripping of fixed rate debt instruments into floating rate and inverse floating rate components the rules governing remics however do allow for the stripping of fixed rate interest payments into floating and inverse floating rate interest payments sec_860g of the code provides that a regular_interest issued by a remic must pay interest if at all based on either a fixed rate or a specified portion of the interest payments on qualified mortgages if such portion does not vary while such interest is outstanding sec_1 860g- a i c provides that a specified portion means a portion of the interest but only if it can be expressed as a fixed percentage of the interest that is payable at a fixed or variable rate a fixed number of basis points of interest or as interest payable at a fixed or variable rate in excess of a fixed number of basis points or a variable rate sec_1_860g-1 provides that if a remic interest consists of a specified portion of the interest payments on the remic’s qualified mortgages no minimum principal_amount need be assigned to that interest thus the definition of specified portion in sec_860g and the accompanying regulations allows for remic trusts to issue interests comprising rights to floating rate and inverse floating rate interest-only payments arising from qualified mortgages holders of floating rate and inverse floating rate interest-only remic regular interests are deemed to hold discrete debt instruments that they account for under the oid regime by applying the principles of sec_1272 see sec_1272 setting forth rules for computing oid for instruments subject_to prepayment 96_fsupp2d_850 s d ind treating remic regular_interest primarily comprising interest payments from underlying mortgage pool as oid instrument subject_to sec_1272 taxpayer has represented that the floating rate and inverse floating rate exchange certificates issued by the exchange trust will only comprise a specified portion of the interest payable from the remic certificates held within the exchange trust ie the exchange trust will only issue floating rate and inverse floating rate certificates that are otherwise allowable under sec_860g the exchange certificates represent partial ownership interests in remic certificates that are considered debt instruments remics may issue regular interests that provide for floating rates and inverse floating rates of interest without assigned principal and the rules governing remics treat such interests as discrete debt instruments taxpayer’s request is that the exchange certificates which are derived from remic certificates qualify as interests in stripped coupons under sec_1286 this yields the same tax result as would occur had the exchange certificates themselves been remic certificates in particular both remic regular plr-120222-10 interests and stripped coupons are treated as debt and application of sec_1286 to the exchange certificates would treat exchange certificates as newly-issued debt instruments when ownership of interest payments arising from remic certificates held within the exchange trust is separated from rights to principal accordingly we conclude that sec_1286 applies to the exchange certificates issued by the exchange trusts including the floating rate and inverse floating rate certificates therefore when the interest portion of a remic certificate is separated into a floating rate portion and an inverse floating rate portion through multiple classes of the exchange trust the basis between the two shall be allocated under sec_1286 and each of the interests represented by the exchange certificates will qualify as interests in stripped coupons or stripped bonds within the meaning of sec_1286 ruling_request the exchange trust’s exchange mechanism which includes the ability to exchange fixed rate interests for floating rate interests will not cause the exchange trust to fail to be classified as a fixed_investment_trust under sec_301_7701-4 for federal_income_tax purposes unincorporated entities such as exchange trust are classified as trusts partnerships or corporations see sec_301_7701-1 an entity formed as an investment_trust but having multiple classes of ownership will ordinarily be classified as a partnership or corporation under sec_301_7701-2 nonetheless investment trusts with multiple classes of ownership interests will still be considered trusts if i neither the trustee nor any other party has the power to vary the investment of the holders of beneficial interests in the trust and ii the trust is formed to facilitate direct investment in the assets of the trust and the existence of multiple classes of ownership interests is incidental to that purpose sec_301_7701-4 i whether the exchange mechanism creates a power to vary the exchange trust certificate holders’ investment taxpayer represents that the exchange trust will accept deposits of remic certificates in exchange for exchange certificates and the trustee will immediately distribute to holders of exchange certificates any distributions that the exchange trust receives with respect to the remic certificates that the exchange trust holds exchange certificates may pay at a floating rate based upon a formula or index but the trustee may not vary the referenced formula or index while the certificates are outstanding the assets held in the exchange trust do not vary insofar as the trustee has no power to sell and reinvest assets contributed to the trust nor may the trustee modify existing assets within the trust likewise contributions of additional assets into the trust must be identical to and in the same proportion as those already held within the exchange trust such that the additional contributions will not affect the economic position of existing certificate holders see 122_f2d_540 2d cir holding that entity with power to accept additional deposits of securities identical to those it already holds is taxable as a_trust lastly remic certificates deposited into plr-120222-10 the exchange trust will be exchanged for exchange certificates having the same aggregate rights to principal and interest and the exchange certificates will retain the same tax_attributes as the remic certificates likewise holders of exchange certificates may exchange their certificates for remic certificates possessing identical rights to principal and interest and having the same tax_attributes as the exchange certificates deposited in the exchange trust on the basis of taxpayer’s representations we conclude that there is no power to vary the investment of the exchange trust’s certificate holders ii whether the exchange trust’s multiple classes of beneficial_ownership facilitate direct ownership in underlying assets taxpayer represents that the exchange trust will issue multiple classes of certificates but maintains that those classes are incidental to the trust’s purpose of facilitating direct investment in the trust’s assets as noted sec_301_7701-4 provides that generally an investment_trust with multiple classes of ownership interests will not be taxable as a_trust the preamble to those regulations issued in addresses concerns regarding multiple class trusts as follows the existence of varied beneficial interests may indicate that the trust is not employed simply to hold investment_assets but serves a significant additional purpose of providing investors with economic and legal interests that could not be acquired through direct investment in the trust assets such use of an investment_trust introduces the potential for complex allocations of trust income among investors with correspondingly difficult issues of how such income is to be allocated for tax purposes these issues are properly foreign to the taxation of trust income where rules have not developed to accommodate the varied forms of commercial investment and no comprehensive economic_substance requirement governs the allocation of income for tax purposes t d 1986_1_cb_371 sec_301_7701-4 sets forth four examples of multiple class trusts to illustrate the meaning of the incidental exception example of the regulations illustrates the treatment of a_trust that is used to strip a portfolio of bonds example corporation n purchases a portfolio of bonds and transfers the bonds to a bank under a_trust agreement at the same time the trustee deliver sec_2 revrul_90_7 1990_1_cb_153 provides that a certificate holder in an investment_trust that has a single class of ownership interests and a fixed portfolio of stock does not recognize gain_or_loss when the certificates are exchanged for a proportionate share of the trust’s assets the reasoning of revrul_90_7 does not extend to multiple class structures where the certificate holder’s tax_attributes in the trust certificates differ from the holder’s tax_attributes in the trust assets received in exchange therefor plr-120222-10 to n certificates evidencing interests in the bonds these certificates are sold to public investors each certificate represents the right to receive a particular payment with respect to a specific bond under sec_1286 stripped coupons and stripped bonds are treated as separate bonds for federal_income_tax purposes although the interest of each certificate holder is different from that of each other certificate holder and the trust thus has multiple classes of ownership the multiple classes simply provide each certificate holder with a direct interest in what is treated under sec_1286 as a separate bond given the similarity of the interests acquired by the certificate holders to the interests that could be acquired by direct investment the multiple classes of trust interests merely facilitate direct investment in the assets held by the trust accordingly the trust is classified as a_trust we have concluded supra that the exchange certificates insofar as they represent rights to receive portions of principal and interest from the remic certificates contributed to the exchange trust qualify as interests in stripped bonds and stripped coupons for the purposes of sec_1286 once the certificate holder creates a separation of ownership by selling a portion of its exchange certificates to a third party with respect to exchange certificates that provide for floating and inverse floating rates of interest from a fixed rate remic certificate held by the exchange trust we note that remics are permitted to issue such interests to investors directly taxpayer represents that the floating and inverse floating rates will comply with the specified portion requirement of sec_1_860g-1 and -1 a and there exists in place a mechanism for accounting for such interests as separate bonds see sec_1272 insofar as separation of exchange trust principal from income may result in complex allocations as described in the preamble to the regulations such allocations are inherent in sec_1286 transactions generally and example expressly allows for fixed investment trusts to issue certificates that represent stripped coupons under sec_1286 thus the complexity in allocating principal and income among stripped interests is not the type of complexity contemplated in the preamble accordingly we conclude that the exchange trust if operated in accordance with the above representations will be taxable as a fixed_investment_trust for federal_income_tax purposes holdings ruling_request the exchange certificates to be issued by the exchange trust will qualify as interests in stripped coupons or stripped bonds within the meaning of sec_1286 of the internal_revenue_code assuming that all exchange certificates issued by an exchange trust are not held by one person though example describes certificate s represent ing the right to receive a particular payment with respect to a specific bond taxpayer’s representation that the floating and inverse-floating rates will comply with the specified portion_rules creates a clearly ascertainable allocation of the right to payments among the holders of exchange certificates such that the certificates can be accounted for under sec_1286 within the meaning of example plr-120222-10 ruling_request the exchange trust’s exchange mechanism including the ability to exchange fixed rate remic certificates for floating and inverse floating rate exchange certificates will not cause the exchange trust to fail to be classified as a fixed_investment_trust under sec_301_7701-4 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely robert a martin robert a martin senior technician reviewer branch financial institutions products
